EXHIBIT 4
    Case 1:19-mc-00103-MN Document 12 Filed 04/30/19 Page 1 of 3 PageID #: 635



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF DELAWARE


In re                                                           Chapter 11

IMERYS TALC AMERICA, INC., et al.1                              Civ. Action No. 1:19-mc-00103-MN

                                                                Bankr. Case No. 19–10289 (LSS)

                  Debtors.                                      Jointly Administered




      JOHNSON & JOHNSON’S AND JOHNSON & JOHNSON CONSUMER INC.’S
            EMERGENCY MOTION FOR PROVISIONAL TRANSFER
                       UNDER 28 U.S.C. § 157(b)(5)

         Pursuant to 28 U.S.C. § 157(b)(5), Johnson & Johnson and Johnson & Johnson

Consumer Inc. (collectively, “J&J”) hereby move this Court for entry of an order provisionally

transferring to this District the personal injury and wrongful death claims against J&J in the

cases identified on Exhibit A (the “Talc Claims”)2 to the proposed form of order, which is

attached hereto as Exhibit 1.

         The Talc Claims include talc-related claims brought against J&J in (1) state trial courts

(the “State Court Talc Claims”) and (2) federal trial courts (the “Federal Talc Claims”), all

alleging that exposure to talc supplied by Imerys Talc America, Inc., Imerys Talc Vermont, Inc.,

and Imerys Talc Canada Inc. (collectively, the “Debtors”) caused the plaintiffs’ injuries.

         In support of this motion, J&J offers the: (1) Memorandum of Law in Support of Johnson

& Johnson and Johnson & Johnson Consumer Inc.’s Emergency Motion for a Provisional


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
2
  J&J respectfully requests that the Court take judicial notice that Exhibit A identifies the actions alleging personal
injury and wrongful death Talc Claims against J&J, including those claims being removed from state to federal court
pursuant to 28 U.S.C. § 1452.



118630865.1
 Case 1:19-mc-00103-MN Document 12 Filed 04/30/19 Page 2 of 3 PageID #: 636



Transfer Under 28 U.S.C. § 157(b)(5) (the “Memorandum of Law”); and (2) the Declaration of

Marihug Cedeño.

         Pursuant to Local Rule 9013-1 of the United States Bankruptcy Court for the District of

Delaware, J&J states that it does not consent to the entry of final orders or judgments by the

Bankruptcy Court if it is determined that the Bankruptcy Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

         Pursuant to Local Rule 7.1.1 of Civil Practice and Procedure of the United States District

Court for the District of Delaware, the undersigned counsel for J&J avers that, under the

circumstances, including the need for emergent relief, a reasonable effort could not be made to

reach agreement with the parties in interest on the matters set forth in this motion prior to the

filing hereof. Upon filing the instant motion, J&J will provide notice to the Official Committee

of Tort Claimants.

         As set forth in greater detail in the accompanying Memorandum of Law, each plaintiff

alleges that exposure to the Debtors’ talc—through products like Johnson’s Baby Powder—

caused personal injury and/or wrongful death. Transfer of the Talc Claims to this Court pursuant

to 28 U.S.C. § 157(b)(5) will: (1) centralize the adjudication of claims impacting the Debtors’

estates; (2) ensure orderly and efficient resolution of these claims; (3) further the efficient

administration of the Debtors’ estates; and (4) ensure that similarly situated creditors are treated

equitably. In addition, emergent relief is necessary on account of the numerous remand and

abstention motions plaintiffs have filed throughout the country since J&J filed the Motion to Fix

Venue for Claims Related to Imerys’s Bankruptcy Under 28 U.S.C. §§ 157(b)(5) and 1334(b).




118630865.1
 Case 1:19-mc-00103-MN Document 12 Filed 04/30/19 Page 3 of 3 PageID #: 637



         WHEREFORE, J&J respectfully requests that the Court grant the instant emergency

motion of Johnson & Johnson and Johnson & Johnson Consumer Inc., provisionally transferring

all of the Talc Claims to this Court for all purposes.


Dated: April 30, 2019                              Respectfully submitted,
       Wilmington, Delaware
                                                   DRINKER BIDDLE & REATH LLP
                                                   /s/ Steven K. Kortanek
                                                   Steven K. Kortanek (Del. Bar No. 3106)
                                                   Patrick A. Jackson (Del Bar No. 4976)
                                                   Joseph N. Argentina, Jr. (Del. Bar No. 5453)
                                                   222 Delaware Ave., Suite 1410
                                                   Wilmington, DE 19801-1621
                                                   Telephone: (302) 467-4200
                                                   Facsimile: (302) 467-4201
                                                   Steven.Kortanek@dbr.com
                                                   Patrick.Jackson@dbr.com
                                                   Joseph.Argentina@dbr.com

                                                   -and-

                                                   WEIL, GOTSHAL & MANGES LLP
                                                   Diane P. Sullivan
                                                   Marcia L. Goldstein
                                                   Ronit J. Berkovich
                                                   Rachel A. Farnsworth
                                                   767 Fifth Avenue
                                                   New York, New York 10153
                                                   Telephone: (212) 310-8000
                                                   Facsimile: (212) 310-8007

                                                   Attorneys for Johnson & Johnson and
                                                   Johnson & Johnson Consumer Inc




118630865.1
    Case 1:19-mc-00103-MN Document 15 Filed 04/30/19 Page 1 of 4 PageID #: 964



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


    In re                                             Chapter 11

    IMERYS TALC AMERICA, INC., et al.1                Civ. Action No. 1:19-mc-00103-MN

                                                      Bankr. Case No. 19–10289 (LSS)

                   Debtors.                           Jointly Administered


       JOHNSON & JOHNSON’S AND JOHNSON & JOHNSON CONSUMER INC.’S
                MOTION FOR EX PARTE CONSIDERATION AND
                  IMMEDIATE ENTRY OF ORDER GRANTING
       JOHNSON & JOHNSON’S AND JOHNSON & JOHNSON CONSUMER INC.’S
             EMERGENCY MOTION FOR PROVISIONAL TRANSFERS
                        UNDER 28 U.S.C. § 157(B)(5)

            Johnson & Johnson and Johnson & Johnson Consumer Inc. (collectively, “J&J”) hereby

move (“Motion for Ex Parte Entry of Provisional Order”) this United States District Court for the

District of Delaware (the “Court”) for ex parte consideration and immediate entry of a provisional

order substantially in the form of proposed order filed contemporaneously herewith (the “Proposed

Provisional Order”) granting J&J’s Emergency Motion for Provisional Transfers Under 28 U.S.C.

§ 157(b)(5) (“Motion for Provisional Transfer Order”) regarding their pending Motion to Fix

Venue for Claims Related to Imerys’s Bankruptcy Under 28 U.S.C. §§ 157(b)(5) and 1334(b), D.I.

1-4 (the “Venue Motion”). In support of this Motion for Ex Parte Entry of Provisional Order, J&J

relies upon the Memorandum of Law and Declaration of Marihug Cendeño filed concurrently

herewith. In further support of this Motion, J&J respectfully states as follows:




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050),
and Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300,
Roswell, Georgia 30076.


118626257.4
 Case 1:19-mc-00103-MN Document 15 Filed 04/30/19 Page 2 of 4 PageID #: 965



               1.      J&J is a named defendant in approximately 2,400 civil actions pending in

courts around the country alleging personal injury and wrongful death claims arising from talc sold

by the above-captioned Debtors to J&J (the “Talc Claims”), many of which are proceeding in state

courts (the “State Court Talc Claims”). On April 18, 2019, J&J filed the Venue Motion, and a

brief (the “Opening Brief”) and declarations in support thereof, D.I. 2-4, seeking to centralize the

Talc Claims in a single forum in connection with the Debtors’ pending chapter 11 proceedings.

As explained more fully in the Venue Motion and the Opening Brief, because the Talc Claims are

related to a bankruptcy case that is pending in this district, the Talc Claims fall within the purview

of 28 U.S.C. § 157(b)(5). Under that section, this Court is the only court with the authority to

decide the Venue Motion.

               2.      When it filed the Venue Motion, J&J also began filing notices of removal

with respect to the State Court Talc Claims, each of which informed the respective courts and

parties of the Venue Motion and requested that consideration of any motions for remand and

abstention be deferred until this Court’s final ruling on the Venue Motion. See D.I. 2 at 6.

Nevertheless, just 12 days later, plaintiffs moved nationwide to remand individual cases that J&J

had removed in connection with its Venue Motion. As of the date hereof, plaintiffs have filed 26

motions to remand or abstain in 12 different jurisdictions, thirteen of which are proceeding on an

expedited or emergency basis.

               3.      As a result of the foregoing, issues relating to the State Court Talc Claims

are currently pending before this Court and at least 12 other courts around the country.

               4.      On April 29, 2019, the Court entered the Consent Order Extending Deadline

to File Response (“Consent Order”) [D.I. 11], which extended the deadline for any responses to




118626257.4
 Case 1:19-mc-00103-MN Document 15 Filed 04/30/19 Page 3 of 4 PageID #: 966



the Venue Motion to May 13, 2019 and the deadline for J&J to file any reply brief to May 23,

2019.

               5.      Notwithstanding the briefing schedule set forth in the Consent Order, for

the reasons set forth in more detail in the Memorandum of Law filed concurrently herewith, this

Court should consider the Motion for Provisional Transfer Order on an ex parte basis and

immediately enter the Proposed Provisional Order, transferring the State Court Talc Claims to this

Court pending a final hearing on the issues raised by the Venue Motion. The provisional order

will protect this Court’s jurisdiction over the State Court Talc Claims and will prevent conflicting

decisions regarding transfer or remand issues arising in other courts. If a provisional order is not

granted, other federal district courts may waste time and resources determining remand and

abstention issues, which will ultimately be mooted by this Court’s ultimate ruling on the Venue

Motion.

               6.      Provisional orders have been entered by other district courts that have been

confronted with the need to make a determination under 28 U.S.C. § 157(b)(5). See, e.g., In re

Federal-Mogul Global, Inc., 300 F.3d 368, 374 (3d Cir. 2002) (noting that the district court had

granted a provisional transfer order in order to consider the appropriateness of actual transfer, as

well as to examine its subject-matter jurisdiction and the appropriateness of abstention and

remand); see also A.H. Robins Co., 788 F.2d 994, 1015-16 (4th Cir. 1986) (approving district

court’s transfer order, interpreting that order as “conditional” pending objections of the parties and

requests for abstention). Indeed, such orders have been entered on an ex parte basis. In re Dow

Corning Corp., 1995 WL 495978 (Bankr. E.D. Mich. Aug. 9, 1995) (recognizing that the district

court had granted the movant’s request for a provisional transfer pursuant to section 157(b)(7) on

an immediate and ex parte basis).



118626257.4
 Case 1:19-mc-00103-MN Document 15 Filed 04/30/19 Page 4 of 4 PageID #: 967



                WHEREFORE, for the reasons set forth herein and in the Memorandum of Law

filed concurrently herewith, J&J respectfully requests that the Court (i) immediately enter a

provisional order in the form attached as Exhibit A hereto, and (ii) grant J&J such other and further

relief as is just and proper.

 Dated: April 30, 2019                             Respectfully submitted,
        Wilmington, Delaware
                                                   DRINKER BIDDLE & REATH LLP
                                                   /s/ Joseph N. Argentina, Jr.
                                                   Steven K. Kortanek (Del. Bar No. 3106)
                                                   Patrick A. Jackson (Del Bar No. 4976)
                                                   Joseph N. Argentina, Jr. (Del. Bar No. 5453)
                                                   222 Delaware Ave., Suite 1410
                                                   Wilmington, DE 19801-1621
                                                   Telephone: (302) 467-4200
                                                   Facsimile: (302) 467-4201
                                                   Steven.Kortanek@dbr.com
                                                   Patrick.Jackson@dbr.com
                                                   Joseph.Argentina@dbr.com

                                                   -and-

                                                   WEIL, GOTSHAL & MANGES LLP
                                                   Diane P. Sullivan
                                                   Marcia L. Goldstein
                                                   Ronit J. Berkovich
                                                   Rachel A. Farnsworth
                                                   767 Fifth Avenue
                                                   New York, New York 10153
                                                   Telephone: (212) 310-8000
                                                   Facsimile: (212) 310-8007

                                                   Attorneys for Johnson & Johnson and
                                                   Johnson & Johnson Consumer Inc.




118626257.4
